Citation Nr: 0324956	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's bilateral pes planus, left great toe bunionectomy 
residuals, right hallux valgus, and plantar calluses, 
currently evaluated as 30 percent disabling.  

 
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
REMAND

The veteran had active service from February 1983 to 
September 1990 and from January 1993 to October 1994.  In 
January 2003, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  Based on the veteran's 
testimony and review of the claims file, additional 
development of the record is necessary.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following action:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of her bilateral foot 
disabilities after 1999.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Dr. Greenbaum and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all available Department of Veterans 
Affairs (VA) clinical documentation 
pertaining to treatment of the veteran 
after 2000, including that provided at 
the Decatur, Georgia, VA medical 
facility, be forwarded for incorporation 
into the record. 

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of the veteran's chronic bilateral foot 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify the limitation 
of activity imposed by the veteran's 
service-connected bilateral foot 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon her ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the feet should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's bilateral foot disabilities 
upon her vocational pursuits.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased disability evaluation for her 
bilateral pes planus, left great toe 
bunionectomy residuals, right hallux 
valgus, and plantar calluses.  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  


The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


